              Case 2:18-cr-00092-RAJ Document 302 Filed 07/09/21 Page 1 of 4




1                                                                     The Honorable Richard A. Jones
2
3
4
5
6
                           UNITED STATES DISTRICT COURT FOR THE
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
9
      UNITED STATES OF AMERICA,
10
                                                                NO. CR18-92RAJ
                               Plaintiff,
11
12                        v.
                                                                GOVERNMENT AMENDED
                                                                WITNESS LIST
13
      BERNARD ROSS HANSEN and
14
      DIANE RENEE ERDMANN,
15
                               Defendants.
16
17
18     1. Brent Bassett

19     2. Samantha Blizard
20
       3. Shawn Boelens
21
22     4. Jason Calhoun

23     5. Steven Campau
24
       6. David Carver
25
26     7. Andrew Cropcho

27     8. Wendy Driggs
28
     Government’s Amended Witness List - 1                                       UNITED STATES ATTORNEY
                                                                                  700 STEWART ST, SUITE 5220
     United States v. Bernard Ross Hansen, et al., CR18-92RAJ
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:18-cr-00092-RAJ Document 302 Filed 07/09/21 Page 2 of 4




1      9. John Drummey
2
       10. Ken Ferrell
3
       11. Debra Fillo
4
5      12. Steven Fox
6
       13. Greg Fullington
7
       14. Sam Furuness
8
9      15. Bryan Geraghty
10
       16. Jeff Goodfellow
11
       17. Alea Guerra
12
13     18. Bill Hanson
14
       19. Norman Hauptman
15
       20. Catherine Hopkins
16
17     21. Diane Hopkins
18
       22. Julie Howe
19
20     23. David Huffman

21     24. David James
22
       25. Bud Jameson
23
       26. John Jankowski
24
25     27. Kyle Markley
26
       28. Tod McDonald
27
28     29. Peg Morris
     Government’s Amended Witness List - 2                      UNITED STATES ATTORNEY
                                                                 700 STEWART ST, SUITE 5220
     United States v. Bernard Ross Hansen, et al., CR18-92RAJ
                                                                 SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
              Case 2:18-cr-00092-RAJ Document 302 Filed 07/09/21 Page 3 of 4




1      30. Kim Neff
2
       31. Peter Obert
3
       32. Mike Orms
4
5      33. Paula Pehl
6
       34. John Powers
7
       35. Jody Quick
8
9      36. Maura Richardson
10
       37. John Rickey
11
       38. Frank Robertson
12
13     39. Erin Robinson
14
       40. John Scarrow
15
       41. Bryan Snead
16
17     42. Amelia Swan
18
       43. Derrin Tallman
19
       44. Annette Trunkett
20
21     45. Christine Unwin
22
       46. Rob Vugteveen
23
       47. Paul Wagner
24
25     48. Christopher Welch
26
       49. Ben Williamson
27
       50. Russ Wilson
28
     Government’s Amended Witness List - 3                      UNITED STATES ATTORNEY
                                                                 700 STEWART ST, SUITE 5220
     United States v. Bernard Ross Hansen, et al., CR18-92RAJ
                                                                 SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
              Case 2:18-cr-00092-RAJ Document 302 Filed 07/09/21 Page 4 of 4




1      51. Bill Wolverton
2
       52. Diane Wong
3
       53. John Young
4
5      54. Reed Thayer
6
       55. Patty Williams, HomeStreet Bank
7
       56. Jack Sczcerban, United States Mint
8
9      57. Dino Vasquez
10
11     Dated this 9th day of July, 2021.

12                                                              Respectfully submitted,

13                                                              TESSA M. GORMAN
14                                                              Acting United States Attorney

15                                                              s/ Brian Werner
16                                                              BRIAN WERNER
                                                                BENJAMIN T. DIGGS
17                                                              Assistant United States Attorneys
18                                                              700 Stewart Street, Suite 5220
                                                                Seattle, Washington 98101
19                                                              Telephone: (206) 553-7970
20                                                              E-mail: brian.werner@usdoj.gov

21
22
23
24
25
26
27
28
     Government’s Amended Witness List - 4                                         UNITED STATES ATTORNEY
                                                                                    700 STEWART ST, SUITE 5220
     United States v. Bernard Ross Hansen, et al., CR18-92RAJ
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
